DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 28-JAN-2020.
Claims 2, 13, and 19 have been indicated to have allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, 6, 11, 12, and 18, recites the phrase "a function of position" multiple times and does not include the phrase “the function of position” or “said function of position” creating indefiniteness because it is unclear if these are the same “function of position”. Further dependent claims 6 and 12 both recite the phrase "a function of position" and Examiner recommends correction “the function of position”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Bakay et al., “Integrating Geostatistical Modeling with Machine Learning for Production Forecast in Shale Reservoirs: Case Study from Eagle Ford” [2019] URTeC: 141 (hereinafter ‘Bakay’) [provided by IDS] in view of
Singh et al., “Uncertainty Quantification of Forecasted Oil Recovery using Dynamic Model Ranking with Application to a ME Carbonate Reservoir” [2014] ITPC 17476 (hereinafter ‘Singh’) [provided in IDS].

Regarding Claim 1: A computer-implemented method for generating subsurface feature prediction probability distributions from a subsurface feature as a function of position in a subsurface volume of interest, the method being implemented in a computer system that comprises a physical computer processor, non-transient electronic storage, and a graphical user interface, the method comprising: 
Bakay teaches obtaining, from the non-transient electronic storage, subsurface data and well data; (Page 4373 Bakay teaches data from the subsurface as geological parameters and the well “…We had well completion and geological parameters for the abovementioned 225 wells (Table 1 ). The horizontal section length and the number of stages were available as one defined value per well. Additionally, we used the X and Y coordinates of the center of the horizontal well section as the parameters. The total proppant, fracture pressure (max and average), fracture rate (max and average), clean fluid volume, slurry volume, acid volume, fracture pressure gradient, an instantaneous shut-in pressure were available per stage…”)

    PNG
    media_image1.png
    468
    650
    media_image1.png
    Greyscale
Bakay teaches generating, with the physical computer processor, subsurface feature values as a function of position (Page 4376 figure 3 -selected potion and caption Bakay teaches the water saturation, i.e. surbsurface feature value shown on a map with shading for each location, i.e. function of position “…Figure 3. Upscaled geological properties (top left —top Eagle Ford; top right —thickness; center left —porosity; center right —water saturation Sw; bottom left —density; and bottom right —gas formation volume factor, Bg)…”)
Bakay teaches in the subsurface volume of interest based on a subsurface feature relationship between the subsurface data and the well data; (Pg. 4371 ¶5 Bakay teaches wells in the Eagle Ford formation, i.e. subsurface volume of interest contains formation information, i.e. subsurface data from 130 vertical and deviated wells, i.e. well data “…We had geological information about the Eagle Ford formation from 130 vertical and deviated pilot wells. We used the following parameters: well tops of the Eagle Ford formation (130 wells), total thickness of the Eagle Ford formation (130 wells), porosity (125 wells), water saturation (125 wells), density (99 wells), and gas formation volume factor (Bg, 28 samples from 28 wells)…”)
Bakay teaches generating, with the physical computer processor, subsurface feature realizations based on the subsurface feature values; (Pg. 4375 ¶2 Bakay teaches realizations using the geology of the well locations, i.e. subsurface features “…We should emphasize the fact that the geological parameters from the pilot wells are not precisely known at the locations of the horizontal wells. Hence, we go through the step of creating different geological realizations from the pilot wells to consider the uncertainty of geology at the horizontal well locations…”)
Bakay teaches generating, with the physical computer processor, subsurface feature realization uncertainty values corresponding to the subsurface feature realizations, ((Pg. 4378 ¶4 Bakay teaches the uncertainty  the production by using the multiples realizations of the production “…We used random forest modification trained on multiple combinations of parameters; thus, we generated multiple realizations of the production profiles, which allowed us to find uncertainty in production forecast (for instance, the P10, P50, and P90 curves)…”)
Bakay teaches wherein the subsurface feature realization uncertainty values are based on the subsurface feature relationship; (Pg. 4381 ¶1 Bakay teaches the multiples realizations create the uncertainty representation “…We can map P50 (Figure 11) and P90-P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)
Bakay teaches generating, with the physical computer processor, subsurface parameter values indicating effects of subsurface parameters on individual ones of the (Pg. 4379 last ¶ and pg. 4380 Figure 9 Bakay teaches determining the sensitivity or the effects of the several subsurface elements on the gas production, i.e. relationship between subsurface parameters and subsurface features “…Checking which of the parameters are the most sensitive to production is important. We can see the most sensitive parameters based on one of the realizations (Figure 9). The results seemed heavily influenced by the location, pressures, depth, and thickness, which may seem logical for gas production…”)

    PNG
    media_image2.png
    602
    873
    media_image2.png
    Greyscale

Bakay teaches generating, with the physical computer processor, subsurface parameter realizations based on the subsurface feature realizations and the subsurface parameter values; (Abstract of Bakay teaches determining realizations using the data set of the subsurface values, P50, P90-P10 and using the formation data “Production profiles are generated for each cell in the simulation grid based on optimal completion and simulated geological parameters. These machine learning-based realizations account for the global trends. We account for local effects by using cokriging to merge total production from nearby wells with the production from machine learning-based realizations. We test the methodology on a dataset from the Eagle Ford formation. The result of the study is a map of the play highlighting the most probable production (P50) for different areas and associated risk (P90– P10). The resulting map allows us to rank locations for new wells for drilling. The proposed methodology provides a first estimate, and a more detailed data investigation is required to sanction a new well in a particular location….”)

    PNG
    media_image3.png
    419
    767
    media_image3.png
    Greyscale
Bakay teaches generating, with the physical computer processor, subsurface parameter realization uncertainty values corresponding to the subsurface parameter realizations, wherein the subsurface parameter realization uncertainty values are based on the subsurface parameter relationships; (Pg. 4379 ¶2 Bakay teaches multiple realizations and the uncertainty of the realization of the production profiles is based on the similar real production profiles, i.e. subsurface relationship  “…The predicted production profiles were qualitatively similar to the real production profiles, remained inside the P10–P90 range, and can represent the range of uncertainty in the production profile (Figure 8)…”)

    PNG
    media_image4.png
    294
    343
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    293
    366
    media_image5.png
    Greyscale
Bakay teaches displaying the first representation on the graphical user interface. (Pg. 12 ¶1 Bakay teaches mapping, i.e. displaying as shown in Figure 11 and Figure 12, i.e. graphical user interface “…We can map P50 (Figure 11) and P90–P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)
 

Bakay does not appear to explicitly disclose
generating, with the physical computer processor, the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values;
generating, with the physical computer processor, a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest; and 

However, Singh teaches generating, with the physical computer processor, the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and (Pg. 9 ¶1 Singh teaches building a CDF, i.e. probability distribution, using the models of the permeability maps, i.e. position in the subsurface “…The ORF trends corresponding to the cluster centroid (nearest to the cluster centroid) are considered as representative of that cluster and are used to build the CDF for ORF, as shown in Fig. 10. Based on CDF, P10, P50, and P90 models are identified; Fig. 11 displays all three identified model permeability maps for one of the heterogeneous layers. Both prior and posterior maps have been displayed. Based on this model ranking, Fig. 12 demonstrates oil forecasts for the next 8 years for P10, P50, and P90 models. It is clear from Fig. 12 that, although all models are history matched for historical production data, the forecasts are quite different…” Further, continuing on pg. 9 ¶2 Singh teaches the use of the realizations when build the CDF, probability distributions “…It should be noted here that five clusters is too small of a number to build the CDF; however, the CDF is close enough to the original CDF built on the basis of 40 models. It is recommended to use approximately 100 model realizations in AHM to capture uncertainty to greater extent. In this study, 40 models were chosen because of limited availability of a computing facility…”)
Singh teaches corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty (Pg. 3 ¶1 Singh teaches the realizations of the geological models, i.e. subsurface features are used to the quantification of the forecast uncertainty “…Probabilistic history-matching workflows, such as AHM, create multiple equally probable, but non-unique, realizations of geological models that honor prior constraints and conditioned data and are the basis for the quantification of forecast uncertainty. This workflow includes two important considerations: • Throughout the inversion, some model realizations might have propagated non-geological features. • Many of the underlying geological parameters might have an insignificant effect on recovery performance…”)

    PNG
    media_image6.png
    218
    207
    media_image6.png
    Greyscale
Singh teaches generating, with the physical computer processor, a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest; and (Fig. 1 selected portion Singh teaches an output of the CDF, i.e. probability distribution which an associated map containing the function of position for the different subsurface feature values of P10, P50, and P90…)
Bakay and Singh are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, with as disclosed by Bakay by generating, with the physical computer processor, the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values and generating, with the physical computer processor, a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest as disclosed by Singh.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the production forecasting business decisions for an monetary impact as disdcussed by Singh on pg. 2 ¶4 “…The DMR interface enables engineers to quantitatively evaluate the uncertainty in the reservoir connectivity, as captured in the process of mathematical optimization to improve the reservoir performance. The uncertainty in reservoir connectivity of individual history-matched models is evaluated in terms of corresponding ORFs that govern the production forecasting business decisions with subsequent monetary impact…”

Regarding Claim 3: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface feature comprises 
Bakay teaches estimated ultimate recovery, and wherein estimated ultimate recovery values are generated by applying decline analysis to the subsurface data and the well data. (Pg. 4383 ¶5 Bakay teaches determining decline curve analysis, i.e. decline analysis using the geological data of the basin “…Our approach provides a link between machine learning and local decline curve analysis considering geological uncertainty. The methodology allows one to rank locations in a basin for the risk–return analysis and focus on more prospective areas. The methodology is flexible, and can incorporate very diverse sources of information. Depending upon which information is more trusted, more emphasis can be put into local decline curves or machine learning results, thereby allowing users a degree of flexibility in the model choice…”)

Regarding Claim 4: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface feature realizations comprise 
Bakay teaches different statistical confidence levels based on the subsurface feature values, and wherein the subsurface parameter realizations comprise different statistical confidence levels based on the subsurface feature values and individual ones of the subsurface feature realizations. (Pg. 4383 ¶5 Bakay teaches the different statistic confidence levels denoted by the P follow by a numerical number “…We used random forest modification trained on multiple combinations of parameters; thus, we generated multiple realizations of the production profiles, which allowed us to find uncertainty in production forecast (for instance, the P10, P50, and P90 curves). We can also convert the P10, P50, and P90 curves into total gas production for 40 months (P10, P50, and P90) and visualize it on a map…”)

Regarding Claim 6: Bakay and Singh teaches The computer-implemented method of claim 1, 
Bakay teaches wherein individual ones of the subsurface feature prediction probability distributions specify likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest. (Pg. 10 Singh teaches the CDF, i.e. prediction probability distribution in a workflow visualization for displaying the permeability maps, i.e. subsurface volume of interest “…One of the objectives of workflow visualization in collaborative environments is to engage and target the engineering expertise across multiple areas, such as reservoir engineers, production engineers, facilities engineers, IT, operations, and the asset managers. The main challenge with visualizing the DMR process to maximize the engagement and interfacing with the users is primarily a result of the scientific complexity and abstract nature of the underlying algorithms and methods. In the presented SMUR workflow, particular attention was devoted to enhance the usability and friendliness of the interface and reduce the “cognitive load” for the user without sacrificing the scientific rigorousness and the value added through quantitative interpretation of DMR results. Based on Figs. 6 through 11, a UI was developed and deployed in the KwIDF collaboration center (Fig. 13). The interface is very interactive, as each ranked model can be selected from the CDF and corresponding ORF trend, and permeability maps for each layer are displayed…”)

Regarding Claim 7: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface feature relationship comprises 
Bakay teaches a decline analysis that estimates future production rates. (Pg. 4378 ¶3 Bakay teaches to forecast production i.e. future production rates “…The prediction step of machine learning generates the realizations of the production profiles at each cell of the 2D grid using a trained machine learning model. We specifically decided to go with the optimal choice of completion parameters to forecast production. The completion parameters changed with time. We want to use optimal completions to forecast production from a new well…”)

Regarding Claim 8: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface feature prediction probability distributions are generated by: 
Singh teaches 
    PNG
    media_image7.png
    241
    268
    media_image7.png
    Greyscale
generating parameter matrices for the subsurface feature realizations by correlating the subsurface parameter realizations for individual ones of the subsurface parameters with corresponding positions in the subsurface volume of interest and corresponding ones of the subsurface (Pg. 3 Fig. 2. Singh teaches the realizations of the subsurface with a corresponding positions using model realizations)
Singh teaches 
    PNG
    media_image8.png
    154
    432
    media_image8.png
    Greyscale
wherein an element in individual ones of the parameter matrices comprise the subsurface parameter realizations for a subsurface parameter of the subsurface parameters; and (Further, Pg. 3 Fig. 2. Singh teaches applying matrices to the realizations of the subsurface paramters)
Singh teaches 
    PNG
    media_image9.png
    198
    274
    media_image9.png
    Greyscale
generating the subsurface feature prediction probability distributions based on the parameter matrices, the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values. (Further, Pg. 3 Fig. 2. Singh teaches teaches generating a prediction probability distribution, the cumulative density, using the subsurface parameters values of P10, P50, and P90 generating the realization uncertainty values)

Regarding Claim 9: Bakay and Singh teaches The computer-implemented method of claim 8, further comprising 
Singh teaches weighting individual ones of the parameter matrices based on individual effects of the subsurface parameters on the subsurface feature. (Pg. 4 ¶3 Singh teaches the multidimensional scaling as a weighting for data in the matrices “…Multidimensional scaling (MDS) is a statistical technique often used in information visualization for exploring similarities or dissimilarities in data. It is a very useful tool for visualizing datasets that have more than three dimensions and for which data are correlated. MDS is used to translate the pattern-dissimilarity matrix models into a p-dimensional Euclidean space (Borg and Groenen 2005), in which each element of the matrix is represented with a unique point. Hereafter, Euclidean space simply will be referred to as the E space, where individual points are arranged so that their Euclidean distances correspond in a least-squares sense to the dissimilarities of individual realizations. Euclidean distances demonstrate strong correlations with pattern-dissimilarity distances…”)

Regarding Claim 10: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface parameter values are generated by: 
Bakay teaches obtaining the subsurface parameter relationships, wherein the subsurface parameter relationships have been conditioned by training initial subsurface parameter relationships using training well data and training subsurface parameter values; and (Pg. 4378 ¶2 Bakay teaches the training of the model the geolocial realizations of the producing wells i.e. initial subsurface parameters “…The two steps of machine learning are training the model and using it for prediction. The model is trained on geological realizations and defined completion parameters at each cell with producing wells along with the gas production profiles at the producers…”)
Bakay teaches generating the subsurface parameter values by applying the subsurface parameter relationships to the subsurface data and the well data. (Continuing Pg. 4378 ¶2 Bakay teaches using the model to predict real data, i.e. subsurface and well data “…We can then check how close the model can predict the real data and which variables are the most sensitive to production…”)

Regarding Claim 11: A system comprising: non-transient electronic storage; and a physical computer processor configured by machine-readable instructions to: 
Bakay teaches obtain subsurface data and well data; (Page 4373 Bakay teaches data from the subsurface as geological parameters and the well “…We had well completion and geological parameters for the abovementioned 225 wells (Table 1 ). The horizontal section length and the number of stages were available as one defined value per well. Additionally, we used the X and Y coordinates of the center of the horizontal well section as the parameters. The total proppant, fracture pressure (max and average), fracture rate (max and average), clean fluid volume, slurry volume, acid volume, fracture pressure gradient, an instantaneous shut-in pressure were available per stage…”)

    PNG
    media_image1.png
    468
    650
    media_image1.png
    Greyscale
Bakay teaches generate subsurface feature values as a function of position (Page 4376 figure 3 -selected potion and caption Bakay teaches the water saturation, i.e. surbsurface feature value shown on a map with shading for each location, i.e. function of position “…Figure 3. Upscaled geological properties (top left —top Eagle Ford; top right —thickness; center left —porosity; center right —water saturation Sw; bottom left —density; and bottom right —gas formation volume factor, Bg)…”)
Bakay teaches in the subsurface volume of interest based on a subsurface feature relationship between the subsurface data and the well data; (Pg. 4371 ¶5 Bakay teaches wells in the Eagle Ford formation, i.e. subsurface volume of interest contains formation information, i.e. subsurface data from 130 vertical and deviated wells, i.e. well data “…We had geological information about the Eagle Ford formation from 130 vertical and deviated pilot wells. We used the following parameters: well tops of the Eagle Ford formation (130 wells), total thickness of the Eagle Ford formation (130 wells), porosity (125 wells), water saturation (125 wells), density (99 wells), and gas formation volume factor (Bg, 28 samples from 28 wells)…”)
Bakay teaches generate subsurface feature realizations based on the subsurface feature values; (Pg. 4375 ¶2 Bakay teaches realizations using the geology of the well locations, i.e. subsurface features “…We should emphasize the fact that the geological parameters from the pilot wells are not precisely known at the locations of the horizontal wells. Hence, we go through the step of creating different geological realizations from the pilot wells to consider the uncertainty of geology at the horizontal well locations…”)
Bakay teaches generate subsurface feature realization uncertainty values corresponding to the subsurface feature realizations, ((Pg. 4378 ¶4 Bakay teaches the uncertainty  the production by using the multiples realizations of the production “…We used random forest modification trained on multiple combinations of parameters; thus, we generated multiple realizations of the production profiles, which allowed us to find uncertainty in production forecast (for instance, the P10, P50, and P90 curves)…”)
Bakay teaches wherein the subsurface feature realization uncertainty values are based on the subsurface feature relationship; (Pg. 4381 ¶1 Bakay teaches the multiples realizations create the uncertainty representation “…We can map P50 (Figure 11) and P90-P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)
Bakay teaches generate subsurface parameter values indicating effects of subsurface parameters on individual ones of the subsurface feature values based on subsurface parameter relationships between the subsurface parameters and corresponding ones of the subsurface feature values; (Pg. 4379 last ¶ and pg. 4380 Figure 9 Bakay teaches determining the sensitivity or the effects of the several subsurface elements on the gas production, i.e. relationship between subsurface parameters and subsurface features “…Checking which of the parameters are the most sensitive to production is important. We can see the most sensitive parameters based on one of the realizations (Figure 9). The results seemed heavily influenced by the location, pressures, depth, and thickness, which may seem logical for gas production…”)

    PNG
    media_image2.png
    602
    873
    media_image2.png
    Greyscale

Bakay teaches generate subsurface parameter realizations based on the subsurface feature realizations and the subsurface parameter values; (Abstract of Bakay teaches determining realizations using the data set of the subsurface values, P50, P90-P10 and using the formation data “Production profiles are generated for each cell in the simulation grid based on optimal completion and simulated geological parameters. These machine learning-based realizations account for the global trends. We account for local effects by using cokriging to merge total production from nearby wells with the production from machine learning-based realizations. We test the methodology on a dataset from the Eagle Ford formation. The result of the study is a map of the play highlighting the most probable production (P50) for different areas and associated risk (P90– P10). The resulting map allows us to rank locations for new wells for drilling. The proposed methodology provides a first estimate, and a more detailed data investigation is required to sanction a new well in a particular location….”)

    PNG
    media_image3.png
    419
    767
    media_image3.png
    Greyscale
Bakay teaches generate subsurface parameter realization uncertainty values corresponding to the subsurface parameter realizations, wherein the subsurface parameter realization uncertainty values are based on the subsurface parameter relationships; (Pg. 4379 ¶2 Bakay teaches multiple realizations and the uncertainty of the realization of the production profiles is based on the similar real production profiles, i.e. subsurface relationship  “…The predicted production profiles were qualitatively similar to the real production profiles, remained inside the P10–P90 range, and can represent the range of uncertainty in the production profile (Figure 8)…”)


Bakay does not appear to explicitly disclose
generate the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature 

However, Singh teaches generate the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and (Pg. 9 ¶1 Singh teaches building a CDF, i.e. probability distribution, using the models of the permeability maps, i.e. position in the subsurface “…The ORF trends corresponding to the cluster centroid (nearest to the cluster centroid) are considered as representative of that cluster and are used to build the CDF for ORF, as shown in Fig. 10. Based on CDF, P10, P50, and P90 models are identified; Fig. 11 displays all three identified model permeability maps for one of the heterogeneous layers. Both prior and posterior maps have been displayed. Based on this model ranking, Fig. 12 demonstrates oil forecasts for the next 8 years for P10, P50, and P90 models. It is clear from Fig. 12 that, although all models are history matched for historical production data, the forecasts are quite different…” Further, continuing on pg. 9 ¶2 Singh teaches the use of the realizations when build the CDF, probability distributions “…It should be noted here that five clusters is too small of a number to build the CDF; however, the CDF is close enough to the original CDF built on the basis of 40 models. It is recommended to use approximately 100 model realizations in AHM to capture uncertainty to greater extent. In this study, 40 models were chosen because of limited availability of a computing facility…”)
Singh teaches corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values. (Pg. 3 ¶1 Singh teaches the realizations of the geological models, i.e. subsurface features are used to the quantification of the forecast uncertainty “…Probabilistic history-matching workflows, such as AHM, create multiple equally probable, but non-unique, realizations of geological models that honor prior constraints and conditioned data and are the basis for the quantification of forecast uncertainty. This workflow includes two important considerations: • Throughout the inversion, some model realizations might have propagated non-geological features. • Many of the underlying geological parameters might have an insignificant effect on recovery performance…”)
Bakay and Singh are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generate subsurface feature realizations based on the subsurface feature values as disclosed by Bakay by generate the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values as disclosed by Singh.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the production forecasting business decisions for an monetary impact as disdcussed by Singh on pg. 2 ¶4 “…The DMR interface enables engineers to quantitatively evaluate the uncertainty in the reservoir connectivity, as captured in the process of mathematical optimization to improve the reservoir performance. The uncertainty in reservoir connectivity of individual history-matched models is evaluated in terms of corresponding ORFs that govern the production forecasting business decisions with subsequent monetary impact…”

Regarding Claim 12: Bakay and Singh teaches The system of claim 11, further comprising a display, wherein the physical computer processor is further configured by machine-readable instructions to: 

    PNG
    media_image6.png
    218
    207
    media_image6.png
    Greyscale
Singh teaches generate a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest; and (Fig. 1 selected portion Singh teaches an output of the CDF, i.e. probability distribution which an associated map containing the function of position for the different subsurface feature values of P10, P50, and P90…)

    PNG
    media_image4.png
    294
    343
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    293
    366
    media_image5.png
    Greyscale
Bakay teaches display the first representation.(Pg. 12 ¶1 Bakay teaches mapping, i.e. displaying as shown in Figure 11 and Figure 12, i.e. graphical user interface “…We can map P50 (Figure 11) and P90–P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)


Regarding Claim 14: Bakay and Singh teaches The system of claim 11, wherein the subsurface feature realizations comprise 
Bakay teaches different statistical confidence levels based on the subsurface feature values, and wherein the subsurface parameter realizations comprise different statistical confidence levels based on the subsurface feature values and individual ones of the subsurface feature realizations. (Pg. 4383 ¶5 Bakay teaches the different statistic confidence levels denoted by the P follow by a numerical number “…We used random forest modification trained on multiple combinations of parameters; thus, we generated multiple realizations of the production profiles, which allowed us to find uncertainty in production forecast (for instance, the P10, P50, and P90 curves). We can also convert the P10, P50, and P90 curves into total gas production for 40 months (P10, P50, and P90) and visualize it on a map…”)


Regarding Claim 16: Bakay and Singh teaches The system of claim 11, wherein the subsurface feature prediction probability distributions are generated by: 
Singh teaches 
    PNG
    media_image7.png
    241
    268
    media_image7.png
    Greyscale
 generating parameter matrices for the subsurface feature realizations by correlating the subsurface parameter realizations for individual ones of the subsurface parameters with corresponding positions in the subsurface volume of interest and corresponding ones of the subsurface feature realizations, and (Pg. 3 Fig. 2. Singh teaches the realizations of the subsurface with a corresponding positions using model realizations)
Singh teaches 
    PNG
    media_image8.png
    154
    432
    media_image8.png
    Greyscale
 wherein an element in individual ones of the parameter matrices comprise the subsurface parameter realizations for a subsurface parameter of the subsurface parameters; and (Further, Pg. 3 Fig. 2. Singh teaches applying matrices to the realizations of the subsurface paramters)
Singh teaches 
    PNG
    media_image9.png
    198
    274
    media_image9.png
    Greyscale
 generating the subsurface feature prediction probability distributions based on the parameter matrices, the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, the subsurface parameter realizations and (Further, Pg. 3 Fig. 2. Singh teaches teaches generating a prediction probability distribution, the cumulative density, using the subsurface parameters values of P10, P50, and P90 generating the realization uncertainty values)

Regarding Claim 17: Bakay and Singh teaches The system of claim 11, wherein the subsurface parameter values are generated by: 
Bakay teaches obtaining the subsurface parameter relationships, wherein the subsurface parameter relationships have been conditioned by training initial subsurface parameter relationships using training well data and training subsurface parameter values; and (Pg. 4378 ¶2 Bakay teaches the training of the model the geolocial realizations of the producing wells i.e. initial subsurface parameters “…The two steps of machine learning are training the model and using it for prediction. The model is trained on geological realizations and defined completion parameters at each cell with producing wells along with the gas production profiles at the producers…”)
Bakay teaches generating the subsurface parameter values by applying the subsurface parameter relationships to the subsurface data and the well data. (Continuing Pg. 4378 ¶2 Bakay teaches using the model to predict real data, i.e. subsurface and well data “…We can then check how close the model can predict the real data and which variables are the most sensitive to production…”)


Regarding Claim 18: A non-transitory machine-readable storage media storing instructions that, when executed by a physical computer processor, cause the physical computer processor to: 
Bakay teaches obtain subsurface data and well data; (Page 4373 Bakay teaches data from the subsurface as geological parameters and the well “…We had well completion and geological parameters for the abovementioned 225 wells (Table 1 ). The horizontal section length and the number of stages were available as one defined value per well. Additionally, we used the X and Y coordinates of the center of the horizontal well section as the parameters. The total proppant, fracture pressure (max and average), fracture rate (max and average), clean fluid volume, slurry volume, acid volume, fracture pressure gradient, an instantaneous shut-in pressure were available per stage…”)

    PNG
    media_image1.png
    468
    650
    media_image1.png
    Greyscale
Bakay teaches generate subsurface feature values as a function of position (Page 4376 figure 3 -selected potion and caption Bakay teaches the water saturation, i.e. surbsurface feature value shown on a map with shading for each location, i.e. function of position “…Figure 3. Upscaled geological properties (top left —top Eagle Ford; top right —thickness; center left —porosity; center right —water saturation Sw; bottom left —density; and bottom right —gas formation volume factor, Bg)…”)
Bakay teaches in the subsurface volume of interest based on a subsurface feature relationship between the subsurface data and the well data; (Pg. 4371 ¶5 Bakay teaches wells in the Eagle Ford formation, i.e. subsurface volume of interest contains formation information, i.e. subsurface data from 130 vertical and deviated wells, i.e. well data “…We had geological information about the Eagle Ford formation from 130 vertical and deviated pilot wells. We used the following parameters: well tops of the Eagle Ford formation (130 wells), total thickness of the Eagle Ford formation (130 wells), porosity (125 wells), water saturation (125 wells), density (99 wells), and gas formation volume factor (Bg, 28 samples from 28 wells)…”)
Bakay teaches generate subsurface feature realizations based on the subsurface feature values; (Pg. 4375 ¶2 Bakay teaches realizations using the geology of the well locations, i.e. subsurface features “…We should emphasize the fact that the geological parameters from the pilot wells are not precisely known at the locations of the horizontal wells. Hence, we go through the step of creating different geological realizations from the pilot wells to consider the uncertainty of geology at the horizontal well locations…”)
Bakay teaches generate subsurface feature realization uncertainty values corresponding to the subsurface feature realizations, ((Pg. 4378 ¶4 Bakay teaches the uncertainty  the production by using the multiples realizations of the production “…We used random forest modification trained on multiple combinations of parameters; thus, we generated multiple realizations of the production profiles, which allowed us to find uncertainty in production forecast (for instance, the P10, P50, and P90 curves)…”)
Bakay teaches wherein the subsurface feature realization uncertainty values are based on the subsurface feature relationship; (Pg. 4381 ¶1 Bakay teaches the multiples realizations create the uncertainty representation “…We can map P50 (Figure 11) and P90-P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)
Bakay teaches generate subsurface parameter values indicating effects of subsurface parameters on individual ones of the subsurface feature values based on subsurface parameter relationships between the subsurface parameters and corresponding ones of the subsurface feature values; (Pg. 4379 last ¶ and pg. 4380 Figure 9 Bakay teaches determining the sensitivity or the effects of the several subsurface elements on the gas production, i.e. relationship between subsurface parameters and subsurface features “…Checking which of the parameters are the most sensitive to production is important. We can see the most sensitive parameters based on one of the realizations (Figure 9). The results seemed heavily influenced by the location, pressures, depth, and thickness, which may seem logical for gas production…”)

    PNG
    media_image2.png
    602
    873
    media_image2.png
    Greyscale

Bakay teaches generate subsurface parameter realizations based on the subsurface feature realizations and the subsurface parameter values; (Abstract of Bakay teaches determining realizations using the data set of the subsurface values, P50, P90-P10 and using the formation data “Production profiles are generated for each cell in the simulation grid based on optimal completion and simulated geological parameters. These machine learning-based realizations account for the global trends. We account for local effects by using cokriging to merge total production from nearby wells with the production from machine learning-based realizations. We test the methodology on a dataset from the Eagle Ford formation. The result of the study is a map of the play highlighting the most probable production (P50) for different areas and associated risk (P90– P10). The resulting map allows us to rank locations for new wells for drilling. The proposed methodology provides a first estimate, and a more detailed data investigation is required to sanction a new well in a particular location….”)

    PNG
    media_image3.png
    419
    767
    media_image3.png
    Greyscale
Bakay teaches generate subsurface parameter realization uncertainty values corresponding to the subsurface parameter realizations, wherein the subsurface parameter realization uncertainty values are based on the subsurface parameter relationships; (Pg. 4379 ¶2 Bakay teaches multiple realizations and the uncertainty of the realization of the production profiles is based on the similar real production profiles, i.e. subsurface relationship  “…The predicted production profiles were qualitatively similar to the real production profiles, remained inside the P10–P90 range, and can represent the range of uncertainty in the production profile (Figure 8)…”)

    PNG
    media_image4.png
    294
    343
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    293
    366
    media_image5.png
    Greyscale
Bakay teaches and display the first representation. (Pg. 12 ¶1 Bakay teaches mapping, i.e. displaying as shown in Figure 11 and Figure 12, i.e. graphical user interface “…We can map P50 (Figure 11) and P90–P10 (Figure 12) of the total gas production by combining multiple conditioned realizations, which allows us to create a spatial representation of uncertainty…”)
 

Bakay does not appear to explicitly disclose

corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values; 
generate a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest; 

However, Singh teaches generate the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and (Pg. 9 ¶1 Singh teaches building a CDF, i.e. probability distribution, using the models of the permeability maps, i.e. position in the subsurface “…The ORF trends corresponding to the cluster centroid (nearest to the cluster centroid) are considered as representative of that cluster and are used to build the CDF for ORF, as shown in Fig. 10. Based on CDF, P10, P50, and P90 models are identified; Fig. 11 displays all three identified model permeability maps for one of the heterogeneous layers. Both prior and posterior maps have been displayed. Based on this model ranking, Fig. 12 demonstrates oil forecasts for the next 8 years for P10, P50, and P90 models. It is clear from Fig. 12 that, although all models are history matched for historical production data, the forecasts are quite different…” Further, continuing on pg. 9 ¶2 Singh teaches the use of the realizations when build the CDF, probability distributions “…It should be noted here that five clusters is too small of a number to build the CDF; however, the CDF is close enough to the original CDF built on the basis of 40 models. It is recommended to use approximately 100 model realizations in AHM to capture uncertainty to greater extent. In this study, 40 models were chosen because of limited availability of a computing facility…”)
Singh teaches corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values; (Pg. 3 ¶1 Singh teaches the realizations of the geological models, i.e. subsurface features are used to the quantification of the forecast uncertainty “…Probabilistic history-matching workflows, such as AHM, create multiple equally probable, but non-unique, realizations of geological models that honor prior constraints and conditioned data and are the basis for the quantification of forecast uncertainty. This workflow includes two important considerations: • Throughout the inversion, some model realizations might have propagated non-geological features. • Many of the underlying geological parameters might have an insignificant effect on recovery performance…”)

    PNG
    media_image6.png
    218
    207
    media_image6.png
    Greyscale
Singh teaches generate a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest; (Fig. 1 selected portion Singh teaches an output of the CDF, i.e. probability distribution which an associated map containing the function of position for the different subsurface feature values of P10, P50, and P90…)
Bakay and Singh are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, with the physical computer processor, subsurface feature values as a function of position as disclosed by Bakay by generate the subsurface feature prediction probability distributions as a function of position in the subsurface volume of interest based on the subsurface feature values, the subsurface feature realizations and corresponding ones of the subsurface feature realization uncertainty values, the subsurface parameter values, and the subsurface parameter realizations and corresponding ones of the subsurface parameter realization uncertainty values and generate a first representation of likelihoods of the subsurface feature values as a function of position in the subsurface volume of interest using visual effects to display at least some of the subsurface feature as disclosed by Singh.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the production forecasting business decisions for an monetary impact as discussed by Singh on pg. 2 ¶4 “…The DMR interface enables engineers to quantitatively evaluate the uncertainty in the reservoir connectivity, as captured in the process of mathematical optimization to improve the reservoir performance. The uncertainty in reservoir connectivity of individual history-matched models is evaluated in terms of corresponding ORFs that govern the production forecasting business decisions with subsequent monetary impact…”

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bakay et al., “Integrating Geostatistical Modeling with Machine Learning for Production Forecast in Shale Reservoirs: Case Study from Eagle Ford” [2019] URTeC: 141 (hereinafter ‘Bakay’) [provided by IDS] in view of
Singh et al., “Uncertainty Quantification of Forecasted Oil Recovery using Dynamic Model Ranking with Application to a ME Carbonate Reservoir” [2014] ITPC 17476 (hereinafter ‘Singh’) [provided in IDS] in view of
Sun et al., A New Data-Space Inversion Procedure for Efficient Uncertainty Quantification in Subsurface Flow Problems [2017] (hereinafter ‘Sun’).

Regarding Claim 5: Bakay and Singh teaches The computer-implemented method of claim 1, wherein the subsurface feature realizations comprise 

Bakay and Singh do not appear to explicitly disclose
P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values.


    PNG
    media_image10.png
    195
    383
    media_image10.png
    Greyscale
However, Sun P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values. (Pg. 703 Fig. 11 and caption Sun teaches using the range between P5 and P95 for multiple models for various P#’s “…Fig. 11 Box plots of cumulative water injection at I2 obtained from DSI, RS and prior models, for ten different ‘true’ models. The red line within each box indicates the median, the bottom and top of each box denote the P25 and P75 results, and the ends of the lines extending out from the boxes correspond to the P5 and P95 results..”)
Bakay, Singh, and Sun are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, with the physical computer processor, subsurface feature values as a function of position as disclosed by Bakay and Singh by P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values as disclosed by Sun.
One of ordinary skill in the art would have been motivated to make this modification in order to calture well data outsite the range of P10-P90 because some of the prediction models will be in the P5-P95 range as discussed by Sun on pg. 704 ¶4 “…The same 500 prior models are used with DSI. Figure 14 shows the P10, P50 and P90 DSI results (black curves) along with the prior P10–P90 interval (gray shaded area). Uncertainty reduction after conditioning to observed data is significant for all quantities, especially for water injection and production rates. Note that the true data for some wells (Fig. 14a, f, g) are outside of the P10 to P90 range of predictions from the prior models, which means that the true data are not well captured by the prior models…”)

Regarding Claim 15: Bakay and Singh teaches The system of claim 11, wherein the subsurface feature realizations comprise 

Bakay and Singh do not appear to explicitly disclose
P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values.


    PNG
    media_image10.png
    195
    383
    media_image10.png
    Greyscale
However, Sun P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values. (Pg. 703 Fig. 11 and caption Sun teaches using the range between P5 and P95 for multiple models for various P#’s “…Fig. 11 Box plots of cumulative water injection at I2 obtained from DSI, RS and prior models, for ten different ‘true’ models. The red line within each box indicates the median, the bottom and top of each box denote the P25 and P75 results, and the ends of the lines extending out from the boxes correspond to the P5 and P95 results..”)
Bakay, Singh, and Sun are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generate subsurface feature values as a function of position as disclosed by Bakay and Singh by P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values as disclosed by Sun.
One of ordinary skill in the art would have been motivated to make this modification in order to calture well data outsite the range of P10-P90 because some of the prediction models will be in the P5-P95 range as discussed by Sun on pg. 704 ¶4 “…The same 500 prior models are used with DSI. Figure 14 shows the P10, P50 and P90 DSI results (black curves) along with the prior P10–P90 interval (gray shaded area). Uncertainty reduction after conditioning to observed data is significant for all quantities, especially for water injection and production rates. Note that the true data for some wells (Fig. 14a, f, g) are outside of the P10 to P90 range of predictions from the prior models, which means that the true data are not well captured by the prior models…”)

Regarding Claim 20: The non-transitory machine-readable storage media of claim 18, wherein the subsurface feature realizations comprise 

Bakay and Singh do not appear to explicitly disclose



    PNG
    media_image10.png
    195
    383
    media_image10.png
    Greyscale
However, Sun P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values. (Pg. 703 Fig. 11 and caption Sun teaches using the range between P5 and P95 for multiple models for various P#’s “…Fig. 11 Box plots of cumulative water injection at I2 obtained from DSI, RS and prior models, for ten different ‘true’ models. The red line within each box indicates the median, the bottom and top of each box denote the P25 and P75 results, and the ends of the lines extending out from the boxes correspond to the P5 and P95 results..”)
Bakay, Singh, and Sun are analogous art because they are from the same field of endeavor, statistical modeling for production forecasting for a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generate  as disclosed by Bakay and Singh by P7, P10, P33, P50, P66, P90, and P95 based on the subsurface feature values, and wherein the subsurface parameter realizations comprise P7, P10, P33, P50, P66, P90, and P95 for individual ones of the subsurface feature realizations based on the subsurface feature values as disclosed by Sun.
One of ordinary skill in the art would have been motivated to make this modification in order to calture well data outsite the range of P10-P90 because some of the prediction models will be in the P5-P95 range as discussed by Sun on pg. 704 ¶4 “…The same 500 prior models are used with DSI. Figure 14 shows the P10, P50 and P90 DSI results (black curves) along with the prior P10–P90 interval (gray shaded area). Uncertainty reduction after conditioning to observed data is significant for all quantities, especially for water injection and production rates. Note that the true data for some wells (Fig. 14a, f, g) are outside of the P10 to P90 range of predictions from the prior models, which means that the true data are not well captured by the prior models…”)


Allowable Subject Matter
Claims 2, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this base claims (Claims 1, 11, 19) and any intervening claims (Claim 13 has intervening claim 12).

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOHN E JOHANSEN/Examiner, Art Unit 2146